Title: To Thomas Jefferson from Thomas Boylston, May 1786
From: Boylston, Thomas
To: Jefferson, Thomas



Sir
London May 1786

Agreeable to your request, I here inclose you the premiums at present given on Vessells, sailing under American Colours, own’d by Subjects of the United States 


From America to England or Ireland
4 Guineas


From ditto to Bilboa
5 Guineas


From do. to Lisbon
6 Gs.


From do. to Cadiz
8 Gs.


The like premiums are given on such risques on the Voyage back to North America. Nothing has been done on American Vessells  up the Streights; 15 guineas ⅌ Ct. has been talk’d of; its the General Opinion of the Underwriters that the premiums will advance very much, if the Barbary Cruizers should make any fresh Captures, but there’s no saying precisely how much. The premium from any of the United States to any part of England, France, Spain, Portugal or Italy, for the dangers of Seas only are 2 and 2½ ⅌ Ct.
If any thing has been, or likely soon to [be] effected, respecting the reduction of the duties on Spermacity Oil, You’ll Oblige me to favor me with a line on that subject by return of the post. I’m Sr. with great regard Your Hum. S.,

Tho. Boylston

